DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to the papers filed November 23, 2021.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.

	Applicant’s election of the combination of SEQ ID NOS: 22, 25, and 77 in the replies filed on June 16, 2021 and July 15, 2021 are reiterated for the record. 
	Claims 52-60 and 74-79 are currently pending.  
Claims 53-60 and 74-79 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter (non-elected SEQ ID NOs), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 16, 2021. This will be reconsidered is claim 52 becomes allowable.  
Applicants are reminded that for any amendment being filed in response to a restriction or election of species requirement and any subsequent amendment, any claims which are non-elected must have the status identifier (withdrawn). In response to this Office Action Applicants MUST indicate the correct current status of each claim. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 52 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims describe a law of nature. The claims recite a step of correlating the differential levels of SEQ ID NOs: 22, 25, and 77 to a disease state of Alzheimer’s disease.  This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims also recite abstract ideas.  The claims recite a step of “determining” differential levels of each miRNA of SEQ ID NOs: 22, 25, and 77 in a sample.  Neither the specification nor the claims set forth a limiting definition for “determining” and the claims do not set forth how this step is accomplished. It is not clear that the “determining” requires performing any wet laboratory steps. The broadest reasonable interpretation of “determining” is that it may be accomplished by a mental processes. For example, one may determine the differential levels by looking at a laboratory report containing the levels of the miRNA in a sample and a control.  

    Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological

In addition to the judicial exception the claims recite a step of “providing” a sample from a human patient. This step is not considered to integrate the judicial exception into a practical application because it merely adds insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
The step of “providing” a sample does NOT amount to significantly more because it simply appends well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  Providing a sample in order to perform tests is well understood routine, and conventional activity for those in the field of diagnostics. 

For the reasons set forth above the claims are not directed to patent eligible subject matter.

Response To Arguments
4.	In the response the Applicants traversed the rejection under 35 USC 103. Applicants argue that they have amended the claims to clarify that what is recited is not simply “determining”.  They argue that the claims do not simply recite some law of nature wherein some random SEQ ID NO is found to correlate to a disease state but instead particularize Applicant’s discovery that disparate, mutually distinct miRNAs can effectively diagnose a disease state for Alzheimer’s disease.
This argument and the amendments to the claim have been fully considered but do not overcome the rejection.  It is maintained that the claim still recites judicial exceptions (both abstract ideas and a law of nature).  As discussed above the “determining” step is an abstract idea 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 recites a step of “determining differential levels of each miRNA of SEQ ID NOs: 22, 25, and 77 within said sample”.  The claim is indefinite over the recitation of “differential levels” because it is not clear what the levels in the sample are different from.  



Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 52 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Scope of the Claims/ Nature of the Invention: 
The claim is drawn to a method for determining Alzheimer’s disease in a human patient. 
The claim recites a first step of providing a sample from a human patient. 
The claim recites a second step of determining differential levels of each of miR-335-5p (SEQ ID NO: 22), miR-3613-3p (SEQ ID NO: 25), and miR-6865-3p (SEQ ID NO: 77) in the sample.  
 The claim recites a final step of correlating the differential levels of miR-335-5p (SEQ ID NO: 22), miR-3613-3p (SEQ ID NO: 25), and miR-6865-3p (SEQ ID NO: 77) within the sample to a disease state of AD. 
In view of the recitation of “a sample” the claims broadly encompass ANY type of sample (i.e., brain, cerebral spinal fluid, plasma, serum, urine, saliva etc.). The claims do not set 
The nature of the invention requires a reliable correlation between the level of miR-335-5p (SEQ ID NO: 22), miR-3613-3p (SEQ ID NO: 25), and miR-6865-3p (SEQ ID NO: 77) in ANY type of sample and AD. 
Teachings in the Specification:
The specification [0019] teaches that candidate miRNAs (PARKmiRs) diagnostic of Parkinson’s disease were tested on 45 serum samples from newly diagnosed AD patients from the DemVest study.  The inventors expected that the PARKmiRs would show the same abundance levels as in control serum samples, which would verify specificity of the PARKmiRs to PD. Unexpectedly the PARKmiRs showed a significant decrease in levels in the AD serum samples as compared to control serum samples. To ensure that the AD serum samples and the techniques used were valid we tested whether miR-445-3p and control small RNA (U6) changed in abundance. In control serum, PD serum and AD serum both miRNAs remained unchanged in abundance validating our findings. 
	The specification (Example 1) discloses the expression levels of SEQ ID NOs: 22, 25, and 77 by qPCR in a cohort of 45 AD patients and 182 normal controls.  The mean log fold change for hsa-miR-335-5p, hsa-miR-3613-3p and hsa-miR-6865-3p PARKmiRs between AD patients and healthy controls are shown below 

    PNG
    media_image1.png
    641
    511
    media_image1.png
    Greyscale


The specification (Example 2) teaches that the qPCR technique of Example 1 was used to identify potential diagnostic biomarkers. It was determined that combinations of PARKmiRs show high predictability for AD diagnosis. The results of the model with hsa-miR-335-5p/hsa-miR-6865-3p, hsa-miR-335-5p/hsa-miR-3613-3p and hsa-miR-6865-3p/hsa-miR-3613-3p between AD patients and healthy controls are shown below

    PNG
    media_image2.png
    509
    478
    media_image2.png
    Greyscale


State of the Art and the Unpredictability of the Art:
While the state of the art with regard to measuring miRNA levels is high, the unpredictability with regard to correlating miRNA levels with a particular phenotype (such as AD) is even higher.   The unpredictability is discussed below. 
The claim requires correlating the differential levels of miR-335-5p (SEQ ID NO: 22), miR-3613-3p (SEQ ID NO: 25), and miR-6865-3p (SEQ ID NO: 77) within the sample to a disease state of AD. As discussed the claims broadly encompass ANY control/comparison.  Further the claims broadly encompass a method wherein increased levels or decreased levels are correlated with AD.  However the specification does not provide support for such breadth.  As shown in Figures 1 and 2 these miRNAs are present at decreased levels in serum samples from patients with AD in comparison to their levels in serum samples from healthy control patients.  While the Figures show a trend, it is not clear if the results presented in Figures 1 and 2 are statistically significant.  The specification (para 0025) teaches that the miRNAs are expressed at statistically significant levels (p<0.05) between patients with PD and controls, but it is not clear 
Further because the claims broadly encompass determining AD by measuring miRNA in ANY type of sample, it is relevant to point out that it is highly unpredictable as to whether the results obtained with serum samples could be extrapolated to other sample types.  In general, miRNA expression is cell/tissue type specific. For example, the prior art of Liang (BMC Genomics 2007 8:166 pages 1-20) teaches that they provided expression data of 345 miRNAs in 40 normal tissues, which identified universally expressed miRNAs and several groups of miRNAs expressed exclusively or preferentially in certain tissue types (abstract).  Liang teaches that they identified miRNAs that were expressed in specific tissues with minimal or no expression in other tissues. They were also able to identify miRNAs with moderate to high expression in all tissues examined except for certain organs that had much lower or no expression at all (page 13, col 2). Liang teaches that the study provided an opportunity to revisit and confirm the tissue specific miRNAs previously reported in literature.  In the instant case the inventors only measured the miRNAs in serum samples of patients with AD and controls.  In the 
Amount of Additional Experimentation:
A large and prohibitive amount of experimentation would be required to makeand use the claimed invention. Such random, trial by error experimentation is considered to be undue. The results of performing such methodology are highly unpredictable. The specification has provided only an invitation to experiment.Conclusions:
Taking into consideration the factors outlined above, including the nature of theinvention and breadth of the claims, the state of the art, the level of skill in the art and itshigh level of unpredictability, the guidance provided by the applicant and the specificexamples, it is the conclusion that an undue amount of experimentation would berequired to make and use the invention. 

Response To Arguments
7.	In the response the Applicants traversed the rejection under 35 USC 112(a).   In the response the Applicants argue that the claims have been amended in order to address the examiners concerns regarding (i) the presence of the miRNAs and (ii) the sample type.  
These arguments and the claim amendments have been fully considered.  The rejection had been modified to address the claims as amended.  The rejection is maintained for the reasons set forth above.  In particular it is not clear if the decreased level between the AD patients and 

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Amanda Haney/
Primary Examiner, Art Unit 1634